Citation Nr: 0419064	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
since January 31, 1994.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling since December 31, 2001.

3.  Entitlement to an increased rating for a low back 
syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  He served as a truckmaster.  At this time 
there is no corroborating evidence that the appellant was 
airborne qualified, or that he served as an Army Ranger.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a left shoulder disability, as well as claims 
of entitlement to increased ratings for an anxiety reaction, 
and a low back syndrome.  In a January 2001 rating decision, 
the RO recharacterized the veteran's service connected 
anxiety reaction as PTSD and assigned a 50 percent rating, 
effective from January 31, 1994.  In an August 2002 rating 
decision this rating was increased to 70 percent, effective 
from December 31, 2001.  Because the Board is required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation, the issues on appeal are as 
characterized on then first page of this decision.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

For the reasons outlined below, some of the issues on appeal 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  Consistent with the instructions 
below, VA will notify you of the further action that is 
required on your part.


FINDING OF FACT

For the period from January 31, 1994, the veteran's PTSD was 
manifested by symptoms causing at least a severe impairment 
in his ability to establish and maintain effective 
relationships and in his ability to obtain or retain 
employment.


CONCLUSION OF LAW

For the period from January 31, 1994, the veteran meets the 
criteria for a 70 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended that the veteran experiences increased 
symptomatology due to his PTSD that warrants a higher 
evaluation.  Specifically, it is argued that the veteran has 
problems with hypervigilance, hyperirritability, depression, 
insomnia, traumatic nightmares, intrusive thoughts, 
flashbacks, startle reaction, difficulty concentrating, and 
anger.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2003). 

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  Thus, adjudication of the claim for an increased 
rating for PTSD must include consideration of both the old 
and new criteria, and the criterion most favorable to the 
veteran is to be applied.  The veteran was advised of the new 
criteria by the RO in a supplemental statement of the case.

The record shows that the veteran's service connected PTSD 
was assigned a 50 percent disability rating effective from 
January 31, 1994, and a 70 percent rating effective from 
December 31, 2001.  See RO decisions dated in January 2001 
and August 2002.  Therefore, he will only be entitled to 
increased rating for either of the time periods in question 
if he meets the criteria set out in either the new or old 
Diagnostic Code.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The criteria in effect prior November 6, 1996, provided for a 
100 percent rating when the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; or when there were 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the disorder demonstrably precluded 
obtaining or retaining employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  Id.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

For the reasons discussed below, the Board finds that a 70 
percent rating under the old criteria from January 31, 1994, 
best accurately reflects the severity of the veteran's 
service connected PTSD.  

In this regard, the Board notes that records received by the 
RO, since the January 31, 1994 claim for an increased rating 
for PTSD, show that the veteran's disability has been 
clinically characterized as "severe," "strong," 
"significant," and/or "prominent."  See Boston VA medical 
center Report of Psychological Assessment dated in April 
1995; letters from Dennis A. Balcom, LICSW, dated between 
September 1993 and February 2004; letters from Fred Kanter, 
M.D., dated between September 1995 and February 2004; and the 
VA examination report dated in June 2002.  It is also 
observed that, while compliant with medication, the veteran's 
prognosis was "poor," "his overall functional ability is 
quite impaired," he was "severely impaired," and he had 
"significant" difficulty at work and in interpersonal 
relationships.  Id.  The Board finds these characterizations 
significant in light of the old criteria used to rate 
psychoneurotic symptomatology.

Moreover, in his March 1994 letter, Mr. Balcom opined as 
follows:

In the two decades of experience that I 
have treating Vietnam veterans, [the 
veteran] presents one of the most severe 
cases of PTSD that I have seen.  Notably, 
his current symptoms include flashbacks, 
sleep disturbance, and depression 
(including sucidiality), rage attacks 
directed at Asians, social isolation and 
preoccupation with MIA/POW issues.  All 
of which further limit his judgment and 
ability to function normally. For 
example: he has been suspended at least 
two times from his job due to poor 
judgment and was involved with an 
altercation with some South East Asians . 
. . 

Additionally, the stress developed by his 
marriage impacted on his ability to 
function, as do the economic pressures, 
both of which have markedly worsened in 
the past two years, and the loss of 
physical functioning due to leg and 
shoulder surgeries in the past year.

Subsequent records noted that the veteran was quite isolated, 
had been cited at his job for mistakes, as well as for 
failing to cooperate with his supervisors.  He also has had 
numerous violent altercations with civilians and police 
officers.  See above referenced letters from Dennis A. 
Balcom, LICSW; and employment records from the City of 
Cambridge Emergency Communications Department.  

In addition, when examined by VA in March 1995, it was noted 
that, as to his social life, the veteran reported that his 
marriage was still intact but he was worried that he was on 
the verge of divorce.  While he had two children, one had 
left and one was living with his mother-in-law.  On 
examination, it was observed that he had problems with 
intrusive flashbacks, startle reaction, difficulty with 
combat dreams and nightmares, feelings of guilt, difficulty 
getting close to people, a depressed mood, and difficulty 
with sleeping.  

In April 1995, the Boston VA medical center prepared a 
psychiatric assessment of the veteran.  The assessment was 
based on the results of interviews and psychiatric testing 
conducted by the VA medical center over the course of 14 
separate visits.  As to his social life, the veteran reported 
that he had a long history of intense marital discord.  He 
also reported that he felt increasingly ostracized by his two 
adult children.  He also reported having little to no contact 
with his family since his return from Vietnam.  As to his 
employment history, the veteran reported that for the last 16 
years he worked full time for the City of Cambridge Emergency 
Communications Department.  As to his medical history, it was 
reported that he had been in counseling for the last ten 
years.  

Psychiatric testing disclosed results were consistent with 
information gathered during the diagnostic and social history 
interviews for presence and level of symptomatology.  Despite 
the fact that the veteran exhibited an over endorsing style 
of reporting on the MMPI-2, it was opined that that his 
scores reflect genuine distress and extreme impairment.  The 
veteran's cognitive, behavioral, and physiological response 
to combat scenes as compared to non-combat (control) scenes, 
showed behavioral avoidance by engaging in diaphragmatic 
breathing.  It was opined that his pattern of physiological 
response is consistent with the response of other PTSD 
veterans.  

On examination, the veteran had problems with pressured 
speech, a dysphoric mood, an anxious and labile affect, and 
mild paranoia towards his co-workers.  It was also observed 
that the veteran had a problem with recurrent and intrusive 
recollections of events, intense psychological distress at 
exposure to events that resembled his earlier traumatic 
events, sudden acting or feeling as if the traumatic event 
was recurring and distressing dreams.  He showed physiologic 
reactivity upon exposure to events.  He took steps to avoid 
thoughts and feelings associated with the traumatic events, 
as well as steps to avoid activities or situations that 
brought about recollection of the traumatic events.  He had a 
markedly diminished interest in significant activities, 
feelings of detachment or estrangement from others, a 
restricted range of affect, a sense of a foreshortened 
future, and difficulty falling or staying asleep.  He was 
irritable, showed outbursts of anger, and had difficulty 
concentrating.  He reportedly always thought about Vietnam, 
and he reported hypervigilance, an exaggerated startle 
response, guilt over acts of commission or omission, survivor 
guilt, homicidality, disillusionment with previously esteemed 
authority, feelings of hopelessness, memory impairment, 
sadness/depression, and feelings of being overwhelmed.  

When examined by VA in May 2000, the veteran's speech was 
clear, but slightly pressured.  His mood was depressed, and 
his affect was primarily anxious and frequently labile.  
Thereafter, it was noted that the veteran continued to report 
problems with major sleep disturbance.  He described 
numbness, rage, a startle response, and decreased energy 
level.  It was also noted that the veteran was only able to 
maintain his employment because he received special 
accommodations.  Thereafter it was opined that: 

there (is) no question that the veteran's 
PTSD symptomatology has greatly affected 
his performance on his employment, his 
diminished concentration and inter-
psychic agitation continues to be a 
problem for him.  His employer has 
accommodated him by giving him a 
reasonable work assignment for which he 
can cope.  The veteran is required to get 
up and perform early.  The residuals of 
his physical and capacity, as well as his 
psychiatric component make him a high-
risk employable person.

When examined by VA in June 2002, it was observed that the 
veteran appeared very sad and anxious.  His speech was 
moderately pressured, and he appeared even more sad when he 
talked about painful memories from Vietnam.  There were no 
unusual mannerisms or tangential connections.  His thoughts 
focused on his deep sense of frustration with the lack of 
recognition by the nation for his service in Vietnam.  
Concentration at times was impaired.  It was also noted that 
the veteran suffered from flashbacks.  It was opined that the 
veteran had, "developed a severe case of PTSD impairing his 
ability to hold a job.  At this point it is very unlikely his 
condition would ever improve." 

The record also shows that the veteran's counselors first 
placed his Global Assessment of Functioning (GAF) score as 
low as between 20 and 30 (see letter from Dennis A. Balcom, 
LICSW, dated in September 1993 (assigned a GAF score between 
25 and 35, and noted that his score in the last year ranged 
between 20 and 30.)  In April 1995, the Boston VA Medical 
Center Report of Psychological Assessment assigned a GAF of 
50.  In May 2000, Mr. Balcom assigned a score between 40 and 
50.  Similarly, a May 2000 VA examination report assigned a 
GAF score of 49, and a VA compensation examination assigned a 
score of 45.  GAF scores of 41 to 50 suggest that psychiatric 
disability is manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work)."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).

The above difficulties, considered alongside the assessment 
that his PTSD is severely disabling, leads the Board to 
conclude that his impairment due to PTSD is best approximated 
by the criteria for the 70 percent rating under the old 
criteria.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 
(1996).  In that it is apparent from the veteran's medical 
records and GAF scores that severe symptomatology has 
persisted since the time he filed his claim on January 31, 
1994.  Accordingly, for the reasons set forth above, a 
70 percent rating is warranted by application of the old 
criteria from January 31, 1994. 

As to whether the veteran is entitled to a rating in excess 
of 70 percent since January 31, 1994, under either the old or 
new rating criteria, such consideration must be deferred 
pending the Veterans Claims Assistance Act of 2000 
development ordered below. 


ORDER

For the period from January 31, 1994, a 70 percent rating for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran and his representative claim that he is entitled 
to an increased rating for his service connected low back 
syndrome because it is manifested by pain and weakness.  
Similarly, they argue that PTSD causes him to be 
unemployable, that it caused the destruction of his marriage, 
and that it warrants a total schedular rating.  

As to the left shoulder disability, the veteran and his 
representative claim that service connection is warranted for 
this problem because it was caused by the same in-service 
injury that caused all of his other service connected 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that the RO 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As to all the issues on appeal, while the veteran underwent 
hospitalization and treatment for shell fragment wounds 
sustained while in Vietnam, the available service medical 
records contain almost no treatment records from this period 
of care.  Hence, additional efforts are to undertaken to 
secure these records. 

Next, the Board notes that a review of the record shows the 
veteran received post service treatment for his left shoulder 
disability, as well as for his service connected low back 
disorder and PTSD from:  the Boston VA medical center; the 
Court Street VA medical center; the Jamaica Plains VA 
Hospital; Symmes Hospital; Joseph S. Barr, Jr., M.D.; Dennis 
A. Balcom, LICSW; Jon Warner, M.D.; Massachusetts General 
Hospital; James F. Connor, Jr., M.D.; and Alan J. Bell, M.D..  
While the record on appeal shows numerous letters from the 
above providers as well as some VA and private treatment 
records, it does not contain his actual treatment records 
from the above physicians, his post November 1993 treatment 
records from Massachusetts General Hospital, or his post-
September 1995 treatment records from the Boston, Court 
Street, and Jamaica Plains VA medical facilities.  Therefore, 
the appeal is remanded for the RO to obtain and associate 
with the record these medical records.  Id.

The VCAA requires that VA provide a medical examination, or 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Furthermore, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 3.326 (2003).  

As to the claim for an increased rating for service connected 
low back disorder, Moreover, the Board finds that, because 
the veteran was not provided a VA examination and because his 
low back disorder is rated based on limitation of motion, on 
remand, he should be afforded a VA examination which 
examination takes into account functional losses due to pain 
and weakness as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

As to entitlement to a rating in excess of 70 percent for 
PTSD, given the above development, the Board finds that the 
veteran should be afforded another VA examination.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326.

As to entitlement to service connection for a left shoulder 
disability, the veteran has not been afforded a VA 
examination to obtain medical opinion evidence as to the 
origins or etiology of left shoulder problems that the record 
shows he has had since at least 1974 - four years after his 
separation from military service.  See private treatment 
records from Symmes Hospital dated from August to September 
1974.  Therefore, because such medical opinion evidence is 
needed for adjudication of his claim, on remand, he should be 
afforded a VA examination to obtain it.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, VA 
is to: (1) notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) notify him of the information and evidence that 
VA will seek to provide; (3) notify him of the information 
and evidence the claimant is expected to provide; and (4) 
notify the claimant that he should provide any evidence in 
his possession that pertains to the claims.

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); the Veterans 
Benefits Act of 2003; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and 
any other applicable legal precedent.  
Such notification includes, but is not 
limited to, notifying the veteran of the 
specific evidence needed to substantiate 
the claims for an increased rating for 
service connected low back disorder and 
PTSD as well as service connection for a 
left shoulder disability.  Specifically, 
the letter must (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him about the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claims that has not 
been previously submitted.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should contact National 
Personnel Records Center and request 
copies of all of the veteran's service 
medical and personnel records, including 
all clinical records prepared in 
connection with the shell fragment wounds 
sustained in Vietnam.  The Board is 
particularly interested in learning 
whether the veteran sustained either a 
left shoulder wound in 1968, or whether 
he dislocated the joint at the time he 
sustained his right lower extremity 
wound.

3.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should obtain all of his treatment 
records from the following locations:  
the post September 1995 treatment records 
from the Boston, Court Street, and 
Jamaica Plains VA medical facilities; 
Joseph S. Barr, Jr., M.D.; Dennis A. 
Balcom, LICSW; Jon Warner, M.D.; the post 
November 1993 treatment records from 
Massachusetts General Hospital; James F. 
Connor, Jr., M.D.; and Alan J. Bell, 
M.D..  If the veteran fails to provide 
any needed authorization, if any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
low back syndrome and PTSD since January 
1994 and left shoulder disorder since his 
separation from active duty.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  In accordance with 
the latest AMIE worksheet for lumbar 
disorders the examiner is to provide a 
detailed report of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any low back syndrome.  The examination 
report must be compliant with the 
instructions set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Further, in accordance with the latest 
AMIE worksheet for shoulder disorders the 
examiner is to provide a detailed report 
of the veteran's pertinent medical 
history, current complaints, and the 
etiology of any left shoulder disorder.  
Thereafter, the examiner must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current left shoulder disability is 
related to a disease or injury sustained 
while in military service, including due 
to neck, flank, and leg shell fragment 
wounds?  If there is evidence of left 
shoulder arthritis, is it at least as 
likely as not that the disorder 
manifested itself to a compensable degree 
within one year after the veteran's 
separation from military service?

Note:  In offering any opinion the 
examiner must comment on the opinions 
provided by Drs Warner and Barr.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  In 
accordance with the latest AMIE worksheet 
for rating PTSD the examiner must provide 
a detailed history, current complaints, 
and the nature and extent of any PTSD.  
The examiner must provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score, an explanation of what the score 
represents, and the percentage of the 
score representing impairment solely due 
to the service connected PTSD.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to PTSD 
symptomatology under both the old and new 
rating criteria.  A complete rationale 
must be provided for any opinion offered.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of any additional evidence 
submitted since the August 2003 
supplemental statement of the case 
including the letters from Mr. Balcom, 
Doctors Kanter and Barr that were 
received by the Board in February and 
April 2004, the applicable laws and 
regulations including the old and new 
criteria for rating psychiatric 
disorders, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



